Title: From James Madison to John Willard, 19 April 1808
From: Madison, James
To: Willard, John



Sir.
Dept. of State, April 19th. 1808.

From information transmitted by the Collector of the District of Vermont, it is apprehended that forceable attempts are about to be made in his District to frustrate the execution of the Embargo laws.  The President requires that you forthwith communicate with that officer on the subject, and that you render him by means of your posse all the aid which the occasion may require & the laws authorise.  Should doubts exist as to the course to be pursued, and time permit, you will avail yourself of the Council of the Attourney for the District.  I am &c.

James Madison.

